Title: To George Washington from Rufus Putnam, 16 June 1783
From: Putnam, Rufus
To: Washington, George


                  
                     Sir
                     New Windsor June 16th, 1783
                  
                  As it is very uncertain how long it may be before the Honorable Congress may take the petition of the Officers of the Army, for lands between the Ohio river, and Lake Erie, into consideration, or be in a situation to decide thereon; the going to Philadelphia, to negotiate the buisiness with any of its members, or committee to whom the petition may be refered, is a measure none of the petitioners will think of undertaking—The part which I have taken in promoting the petition is well Known, and therefore needs no apology when I inform that the signers expect that I will persue measures to have it laid before Congress; under these circumstances I beg leave to put the petition into your Excellencys hands, and ask with the greatest assurance your Patronage of it, that Congress may not be wholly unacquainted with the motives of the petitioners. I beg your indulgence, while I make a few observations on the policy, and propriety of granting the prayer of it, and making such Arrangments of Garrisons in the Western Quarter, as shall give effectual protection to the settlers, and encourage emigration to the new government, which if they meet your approbation, and the favor not too great, I must request your Excellency will give them your support, and cause them to be forwarded with the petition, to the President of Congress, in order that when the petition is taken up, Congress, or their Committee may be informed on what principles the petition is grounded.
                  I am Sir among those who consider the Cession of so great a tract of teritory to the United States, in the Western world as a very happy circumstance, and of great consequence to the American empire—Nor have I the least doubt but, Congress will pay an early attention to securing the Allegiance of the natives, as well as provide for the defence of that country, in case of a war with Great Britain, or Spain.
                  One great means of securing the Allegiance of the Natives, I take to be the furnishing them with such necessaries as they shall stand in need of, and in exchange receiving their furrs and skins.  They are become so accustomed to the use of Fire Arms, that I doubt if they could gain a subsistance without them, at least they will be very sorry to be reduced to the disagreeable necessity of useing the Bow and Arrow, as the only means for Killing their game, and so habituated are they to the woolen Blanket &c. &c., that an absolute necessity alone will prevent their making use of them.
                  This consideration alone is I think sufficient to prove the necessity of establishing such factories as may furnish an ample supply to these wretched creatures; for unless they are furnished by the subjects of the United States, they will undoubtedly seek else where, and like all other people form their attatchment where they have their commerce, and then in case of a war, will always be able to aid our enemies—therefore if there were no àdvantages in view but that of attatching them to our Interest, I think good policy would dictate the measure of carrying on à commerce with these people,  but when we add to this the consideration of the profit arising from the Indian trade in general, there cannot I presume be a doubt that it is the Interest of the United States to make as early a provision for the encouragement and protection of it as possible.
                  For these, and many other obvious reasons Congress will no doubt find it necessary to establish garrisons at Oswego; Niagara; Detroit, Michellimakanac, Illinois, and many other places in the western World.
                  The Illinois and all the posts that shall be established on the Missisippi may undoubtedly be furnished by way of the Ohio with provisions, at all times, and with goods whenever a war shall interrupt the trade with New Orleans—But in case of a war with Great Britain, unless a communication is opened between the river Ohio and Lake Erie, Niagara, Detroit, and all the posts seated on the great Lakes, will enevitably be lost without such communication; for a Naval superiority on Lake Ontario, or the seising on Niagara, will subject the whole country, bordering on the Lakes, to the will of the Enemy—such a misfortune will put it out of the power of the United States to furnish the Natives, and necessity will again oblidge them to take an active part against us.
                  Where and how this communication is to be opened shall be next considered—If Capt. Hutchins and a number of other Map makers are not out in their calculation, provisions may be sent from the settlements on the south side of the Ohio, by the Muskingum, or the Scioto to Detroit, or even to Niagara, at a less expence than from Albany, by the Mohawk, to those places; to secure such communication (by the Scioto, all circumstances considered will be the best) let a chain of posts be established, these Forts should be built on the bank of the river if the ground will admit, and about twenty miles distant from each other, and on this plan the Scioto communication will require ten or eleven stockaded Forts, flanked by block houses, and one company of men will be a sufficient Garrison for each, except the one at the Portage which will require more attention in the construction and a larger number of men to Garrison it; but besides the supplying the Garrisons on the great Lakes with provisions &c., we ought to take into consideration the protection that such an arrangment will give to the Frontiers of Virginia, Pensylvania & New York, I say New York, as we shall undoubtedly extend our settlements and Garrisons from the Hudson to Oswego; this done and a Garrison posted at Niagara, whoever will inspect the Maps must be convinced that all the Indians living on the waters of the Mohawk, Oswego, Susquehannah and Allegheny Rivers, and in all the country South of the Lakes Ontario and Erie, will be encircled in such a manner as will effectually secure their Allegeance, and Keep them Quiet, or oblidge them to quit their country.
                  Nor will such an arrangment of posts from the Ohio to Lake Erie be any additional expence, for unless this Gap is shut notwithstanding the Garrisons on the Lakes, and from Oswego to the Hudson, yet the Frontier settlers on the Ohio, by Fort Pitt to the Susquehannah, and all the country south of the Mohawk will be expos’d to savage insult, unless protected by a chain of Garrisons, which will be far more expensive that the arrangment proposed, and at the same time the protection given to these States, will be much less compleat besides, we should not confine our protection to the present settlements, but carry the Idea of extending them, at least, as far as the Lakes Ontario and Erie.
                  These Lakes form such a natural barrier, that when connected with the Hudson and Ohio, to the Garrison propos’d, settlements in every part of the state of New York and Pensylvania may be made with the utmost safety, so that these states must be deeply interested in the measure, as well as Virginia, who will by the same arrangment have a great part of its frontiers secured, and the rest much strengthened.  Nor is their a State in the Union but will be greatly benefited by the measure, considered in another point of view—for without any expence, except a small allowance of purchase money to the Natives; the Unites States will have within their protection 17,500,000 Acres of very fine Lands, to dispose of as they may think proper—But I hasten to mention some of the expectations, which the petitioners have respecting the conditions on which they hope to obtain the lands, this was not proper to mention in the body of the petition especially as we pray for grants to all members of the army, who wish to take up lands in that Quarter.
                  The whole tract is suppos’d to contain about 17,418.240, and will admit of 756 Townships of six miles square, allowing to each township 3040 Acres for the Ministry. Schools, waste lands, rivers, ponds & highways then each township will contain of settlers lands 20,000 Acres, and in the whole 15,120,000 Acres.  The land to which the army is intitled by the Resolves of Congress refered to in the petition, according to my estimate, will amount to 2,106,850 Acres, which is about the eighth part of the whole: for the survey of this the army expect to be at no expence, nor do they expect to be under any obligation to settle these lands, or do any duty to secure their title in them—but in order to induce the army to become settlers in the new government, the petitioners hope Congress will make a further grant of lands, on condition of settlement, and have no doubt but that honorable Body will be as liberal to all those who are not provided for by their own states, as New York have been to the officers and soldiers who belong to that State, which if they do, it will require about 8,000,000 of Acres to compleat the army; and about 7,000,000 of Acres will remain for sale.
                  That the petitioners, at least, some of them, are much oppos’d to the monopyly of lands, and wish to guard against large patents being granted to individuals, as in their opinion such a mode is very injurious to a country, and greatly retards its settlement, and whenever such patents are tenanted, it throws too much power into the hands of a few, for these and many other obvious reasons the petitioners hope no grants will be made, but by townships of six miles square, or six by twelve, or six by eighteen miles, to be subdivided by the proprietors to six miles square, that being the standard on which they wish all calculations may be made, and that Officers & soldiers as well as those who petition for charters, on purchase, may form their Assosiation on one uniform principle as to number of persons, or rights to be contained in a township—with this exception only, that when the grant is made for reward of services already done, or on condition of Settlement, if the Officers petition with the soldiers for a particular township the soldiers shall have one right only to a Captains three, and so in proportion with commissioned Officers of every grade.
                  These Sir are the principles which gave rise to the petition under consideration, the petitioners, at least some of them, conceive that sound policy dictates the measure, and that Congress ought to loose no time in establishing some such chain of posts as has been hinted at, and in procuring the tract of Country petitioned for, of the Natives—for the moment this is done, and agreeable terms offered to the settlers, many of the Petitioners are determined not only to become adventurers, but actually to remove themselves to this country, and there is not the least doubt but other valuable citizens will follow their example, and the probability is, that the country between Lake Erie Ohio will be filled with inhabitants; and the faithful subjects of these United States so established on the waters of the Ohio, and the Lakes, as to banish forever the Idea of our Western territory falling under the dominion of any European power, the frontiers of the old states will be effectually secured from savage alarms, and the New will have little to fear from their insults.  I have the Honor to be Sir, with every Sentiments of respect, Your Excellency’s most Obedient, & very Humble Servant,
                  
                     Rufus Putnam
                     
                  
               